       Case 4:21-cr-00009 Document 66 Filed on 05/18/21 in TXSD Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION


 UNITED STATES OF AMERICA                   §
                                            §
 v.                                         §          Criminal No. 4:21-cr-00009
                                            §
 ROBERT T. BROCKMAN                         §


               DEFENDANT ROBERT T. BROCKMAN’S REPLY
        IN SUPPORT OF HIS MOTION FOR A PRETRIAL CONFERENCE
      PURSUANT TO THE CLASSIFIED INFORMATION PROCEDURES ACT

        After learning that this case likely involved classified information, including

exculpatory material, the defense filed a motion for a pretrial conference pursuant to

Section 2 of the Classified Information Procedures Act (“CIPA”). Mot. for a Pretrial

Conference Pursuant to the Classified Information Procedures Act (ECF No. 52) (“CIPA

Mot.”). On May 10, 2021, the Court addressed the motion during a status conference and

repeatedly put two basic questions to the government: (1) is there classified information in

this case; and (2) is it exculpatory. (May 10, 2021 Hr’g Tr. 4, 6–8.) The Court stated that

“we do need definitely to have the hearing, but what the Government needs to do before

the hearing is answer those two questions.” (May 10, 2021 Hr’g Tr. 7.) The Court directed

the parties to confer on the process for a hearing and ordered the parties to provide the

Court with a status update in two weeks. (May 10, 2021 Hr’g Tr. 9–11.) The Court

concluded the discussion of this issue by stating: “The whole goal is to tee this up for a

CIPA hearing.” (May 10, 2021 Hr’g Tr. 11.)




                                           -1-
       Case 4:21-cr-00009 Document 66 Filed on 05/18/21 in TXSD Page 2 of 8




         The next day, the Government filed its opposition to scheduling the CIPA hearing.1

Government’s Resp. (ECF No. 61.) In its opposition, the government failed to answer, or

even note, either of the Court’s two basic questions. Id. The government neither confirmed

nor denied the existence of classified information in this case. Nor did it confirm or deny

whether such classified information was exculpatory. Id.

         Instead of addressing the Court’s questions, the government asserts (1) the defense’s

motion is based on speculation (id. at 2); (2) the government has not provided the defense

with any classified information to date (id. at 1); and (3) the defense’s motion is premature

because there are multiple ways the government may address the existence of classified

information in this case (id. at 1–2). The government’s opposition is without merit.

         A.       The Government Can and Should End the So-Called Speculation

         The government argues that the Court should not schedule a CIPA conference

because the defense’s motion is speculative. Id. at 2. The government argues that because

the defense first learned of the probable existence of the classified information from a

Bloomberg News article, the Court should deny the motion. Id. at 2–3.

         But the Court already noted the imbalance of information on this issue. (May 10,

2021 Hr’g Tr. 6–7, 9.) This is precisely why the Court asked the government to confirm

or deny the existence of classified information in this case using appropriate procedures.

(May 10, 2021 Hr’g Tr. 4, 6–9.) The government knows the answer and can end any


         1
           Defense counsel subsequently reached out to the government to confer on the Court’s instruction to file a
status report. Loonam Decl. ¶ 3. Defense counsel asked the two questions posed by the Court. The government
stated that the defense could report to the Court that the government’s position on a CIPA hearing was set forth in its
opposition papers. Id.



                                                        -2-
       Case 4:21-cr-00009 Document 66 Filed on 05/18/21 in TXSD Page 3 of 8




speculation forthwith. It can and should do so as the Court has already directed.2 (May

10, 2021 Hr’g Tr. 6–7.)

         The defense’s motion is based on more than speculation. The Bloomberg News

article was well-sourced, as demonstrated by the apparent access to emails between the

government and lawyers for Robert Smith. CIPA Mot. at 3–5. The government offers no

alternative explanation for why the DOJ’s National Security Division is working on this

matter. Government’s Resp. at 2; CIPA Mot. at 2, 5–6.

         Moreover, the government’s contradictory responses to this request for a CIPA

conference confirm that the case involves classified material. When the defense asked the

government’s position before moving for the CIPA conference, on April 27, 2021 a

member of the prosecution team first responded that “[t]he government has no objection to

scheduling the conference.” Suppl. Certificate of Conference on Defendant’s Mot. for a

Pretrial Conference Pursuant to the Classified Information Procedures Act (ECF No. 55)

(“Suppl. Cert. of Conf.”). Then, on May 3, 2021 the lead prosecutor withdrew that


          2
            The government routinely advises courts and defense counsel in open court whether a case generally
involves classified information, without describing the classified information itself. See, e.g., United States v. El-
Mezain, 664 F.3d 467 (5th Cir. 2011); United States v. Tsou, No. 92-2147, 1993 U.S. App. LEXIS 41146 (5th Cir.
Jan. 18, 1993); United States v. Varca, 896 F.2d 900 (5th Cir. 1990); United States v. Wilson, 732 F.2d 404 (5th Cir.
1984); United States v. Mechanic, No. 4:15-cr-00204 (S.D. Tex. Nov. 20, 2015), ECF No. 162; see also United States
v. Stillwell, 986 F.3d 196 (2d Cir. 2021); United States v. Fawwaz, 691 F. App’x 676 (2d Cir. 2017); United States v.
Hoffman, 612 F. App’x 162 (4th Cir. 2015); United States v. Amawi, 695 F.3d 457 (6th Cir. 2012); United States v.
Dumeisi, 424 F.3d 566 (7th Cir. 2005); United States v. Hossain, No. 19-CR-606, 2020 WL 6874910 (S.D.N.Y. Nov.
23, 2020); United States v. Leveille, No. 1:18-CR-02945, 2020 WL 5764276 (D.N.M. Sept. 28, 2020); United States
v. Huawei Tech. Co., No. 18-CR-457, 2020 WL 903007 (E.D.N.Y. Feb. 25, 2020); United States v. Flynn, 411 F.
Supp. 3d 15 (D.D.C. 2019); United States v. Saipov, No. 17-CR-722, 2019 WL 5558214 (S.D.N.Y. Oct. 29, 2019);
United States v. Schulte, No. 17 Cr. 548, 2019 WL 3764662 (S.D.N.Y. July 22, 2019); United States v. Tippens, No.
CR16-5110, 2017 WL 11511726 (W.D. Wash. Mar. 16, 2017); United States v. Al-Farekh, No. 15-CR-268, 2016 WL
4444778 (E.D.N.Y. Aug. 23, 2016); United States v. Boulos, No. 13-CR-612, 2015 WL 502170 (E.D.N.Y. Feb. 3,
2015); United States v. Turner, No. 13 CR 572-2, 2014 WL 3905873 (N.D. Ill. July 29, 2014); KindHearts for
Charitable Humanitarian Dev., Inc. v. Geithner, 647 F. Supp. 2d 857 (N.D. Ohio 2009); Kasi v. Angelone, 200 F.
Supp. 2d 585 (E.D. Va. 2002).



                                                        -3-
       Case 4:21-cr-00009 Document 66 Filed on 05/18/21 in TXSD Page 4 of 8




agreement to the conference, explaining that the first response was from a member of the

prosecution team who was “not ‘read into’ these issues”3 in connection with the defense’s

CIPA motion, thereby indicating that at least some part of the prosecution team has been

involved in discussions concerning classified material. Loonam Decl. ¶ 2, Ex. A. He

elaborated “[f]or the record, the government does object to a pre-trial conference on these

matters until it is determined if counsel possesses the appropriate security clearances,

and/or until all relevant procedures under CIPA are adhered to.” Suppl. Cert. of Conf. at

2.4 “Security clearances” are necessary and “CIPA procedures” are relevant only because

the case involves classified material. In addition, during the status conference, the lead

prosecutor seemed to confirm again that this case involves classified material, stating:

         We were very concerned about a public disclosure in a news article about
         classified information that we did not know was coming. And so since that
         article appeared, things have been happening behind the scenes and very
         shortly, we’re going to bring all of this to the Court’s attention.

(May 10, 2021 Hr’g Tr. 10.)5




         3
             “Read into” has a particular meaning in the context of classified information. “The process of being ‘read
into’ a compartmented program generally entails being approved for access to particularly sensitive and restricted
information about a classified program, receiving a briefing about the program, and formally acknowledging the
briefing . . . .” Offices of Inspectors General of the DoD, DOJ, CIA, NSA, and ODNI, Unclassified Report on the
President’s Surveillance Program 10 n.10 (2009), available at https://fas.org/irp/eprint/psp.pdf.
         4
           Defense counsel will not obtain “the appropriate security clearances” until the government applies for such
clearances on defense counsel’s behalf. Suppl. Cert. of Conf. at 2. A deadline for doing so would be a proper subject
for the requested CIPA conference, which is the “relevant procedure[] under CIPA.” Id.
         5
            To the extent the government intends to bring matters “to the Court’s attention” on an ex parte basis, the
defense objects, and submits that at a minimum, any ex parte filings that contain classified information can be redacted
by the government to allow the defense to see the nature of the relief the government is seeking and the purported
legal basis for the relief sought. This process will enable the defense to bring contrary legal authority, if any, to the
Court’s attention. We maintain that the government should obtain security clearances for defense counsel to review
any classified information that is discoverable and then proceed through the procedures of CIPA Section 5. These are
all issues that should be addressed at a CIPA conference.



                                                         -4-
       Case 4:21-cr-00009 Document 66 Filed on 05/18/21 in TXSD Page 5 of 8




         After making these statements in unclassified communications, including in open

court, the government cannot be heard now to claim that the basis for the defense’s motion

is “pure, unadulterated, speculation.” Government’s Resp. at 2. The Bloomberg News

article was itself a sufficient basis, and it is now reinforced by the government’s attorneys.

There are obviously more than adequate grounds to require a CIPA conference. 18 U.S.C.

App. 3 § 2.

         B.       CIPA Conferences Precede the Disclosure of Classified Information

         The government argues that the defense’s motion is “inapt” because the government

has not provided any classified information to the defense. Government’s Resp. at 1–2.

But prior government disclosure is not a prerequisite to a CIPA Section 2 conference. By

its own terms, CIPA Section 2 conferences cover “the timing of requests for discovery”

and any matters “which may promote a fair and expeditious trial.” 18 U.S.C. App. 3 § 2.

Thus, the government’s argument that the Court should not hold a CIPA Section 2

conference because the government has not yet turned over classified documents to the

defense is a red herring.

         The government further argues that it does not intend to disclose classified

information to the defense, and invokes the prospect of deleting classified Brady and Giglio

information pursuant to CIPA Section 4 on an ex parte, in camera basis. Government’s

Resp. at 2. This is of grave concern. CIPA Section 4, by its own terms, applies to discovery

under the Federal Rules of Criminal Procedure. See 18 U.S.C. App. 3 § 4.6 CIPA Section


        6
          “CIPA § 4 was intended ‘to clarify the court’s powers under Fed. R. Crim. P. 16(d)(1).’” United States v.
Sedaghaty, 728 F.3d 885, 904 (9th Cir. 2013) (quoting United States v. Sarkissian, 841 F.2d 959, 965 (9th Cir. 1988)).



                                                        -5-
       Case 4:21-cr-00009 Document 66 Filed on 05/18/21 in TXSD Page 6 of 8




4 does not, and could not, relieve the government of any disclosure obligations that flow

from the U.S. Constitution, such as the government’s Brady and Giglio obligations.7 For

present purposes, a CIPA conference is required to discuss exactly these types of issues

and to set deadlines for the government to make its filings and to set the parameters of the

defendant’s access to these filings.

                                               CONCLUSION

         Mr. Brockman requests the Court schedule a conference pursuant to CIPA Section

2 to address the discovery schedule for any classified material involved in this case. 18

U.S.C. App. 3 § 2.


Dated: May 18, 2021                                       /s/ Jason S. Varnado
                                                          Jason S. Varnado
                                                          Texas Bar No. 24034722
                                                          SDTX Ad. ID No. 32166
                                                          Email: jvarnado@jonesday.com
                                                          David S. Smith
                                                          Texas Bar No. 24117073
                                                          SDTX Ad. ID No. 3398393
                                                          Email: dssmith@jonesday.com
                                                          JONES DAY
                                                          717 Texas, Suite 3300
                                                          Houston, TX 77002

         7
           See, e.g., United States. v. Brown, No. 5:14-CR-58, 2014 U.S. Dist. LEXIS 54143, at *11 & n.5 (E.D.N.C.
Apr. 18, 2014) (the court stated “[i]f the classified material is relevant and helpful to the defendant, it may not be
deleted from discovery” and stated Brady materials are subsumed within the category of “at least helpful” to the
defendant); United States v. Shehadeh, 857 F. Supp. 2d 290, 293 (E.D.N.Y. 2012) (“Where the classified materials at
issue contain matter that is helpful or material to the defense, the government's privilege must ‘give way’ to a
‘defendant’s right to present a meaningful defense.’”) (citations omitted); United States v. Medunjanin, No. 10 CR 19,
2012 WL 13186383, at *2–3 (E.D.N.Y. Feb. 22, 2012) (stating that “once the district court determines that an item of
classified information is relevant and material, that item must be [furnished to the defense] unless the government
provides an adequate substitution” which retains “the potentially exculpatory, impeaching, or other value of the
underlying documents”) (brackets in original, citation omitted); United States v. Sedaghaty, 728 F.3d 885, 898–906
(9th Cir. 2013) (summary that had been substituted for relevant classified impeachment information under CIPA was
inadequate); United States v. Clegg, 740 F.2d 16, 18 (9th Cir. 1984) (upholding rejection of a substitution where the
classified documents “are relevant to the development of a possible defense” and the “government's proposed
summaries of the materials are inadequate”).



                                                        -6-
Case 4:21-cr-00009 Document 66 Filed on 05/18/21 in TXSD Page 7 of 8




                                  Telephone: 832-239-3939
                                  Facsimile: 832-239-3600

                                  Kathryn Keneally (Admitted Pro Hac Vice)
                                  New York Bar No. 1866250
                                  Email: kkeneally@jonesday.com
                                  James P. Loonam (Admitted Pro Hac Vice)
                                  New York Bar No. 4035275
                                  Email: jloonam@jonesday.com
                                  Georgina N. Druce (Admitted Pro Hac Vice)
                                  New York Bar No. 5267208
                                  Email: gdruce@jonesday.com
                                  JONES DAY
                                  250 Vesey Street
                                  New York, NY 10281-1047
                                  Telephone: 212-326-3939
                                  Facsimile: 212-755-7306

                                  Conor G. Maloney (Admitted Pro Hac Vice)
                                  District of Columbia Bar No. 1632584
                                  Email: cmaloney@jonesday.com
                                  JONES DAY
                                  51 Louisiana Avenue, N.W.
                                  Washington, D.C. 20001-2113
                                  Telephone: 202-879-3450
                                  Facsimile: 202-626-1700

                                  Attorneys for Defendant
                                  Robert T. Brockman




                                -7-
     Case 4:21-cr-00009 Document 66 Filed on 05/18/21 in TXSD Page 8 of 8




                             CERTIFICATE OF SERVICE

       I certify that on this 18th day of May, 2021, this document was served by electronic

filing service on all counsel of record.



                                             /s/ Jason S. Varnado
                                             Jason S. Varnado




                                           -8-
